Allowable Subject Matter
Claim(s) 1-17, and 19-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a reading unit reads a document and a determining unit that specifies, based on a result of reading of the document, a first character string representing a date and a second character string representing a period, and determines an attribute of the document in accordance with the first character string and the second character string.  The closest prior art, Kishi et al. (Patent No. US 7,969,598 B2 – hereinafter “Kishi”) shows a similar system which also includes OCR (Optical Character Reader) and layout information and using a technique using the OCR to detect character strings including the date of creation and an expiration date.  
However, Kishi fails to disclose “wherein the processor specifies a type of the document and specifies a first key and a second key that correspond to the specified type with reference to a memory that stores correspondences between the type and the first key and between the type and the second key, the processor specifies, as the first character string, a character string that includes a numeral and whose positional relationship in the document with the specified first key satisfies a predetermined condition, and the processor specifies, as the second character string, a character string whose positional relationship in the document with the specified second key satisfies a predetermined condition,” as claimed.  These distinct features have been added to the independent claims 1 and 19-20; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666